Order unanimously affirmed without costs. Memorandum: Family Court did not abuse its discretion in reducing, from $80 to $50 per week, the amount of support the Hearing Examiner directed to be paid pursuant to the Child Support Standards Act (Family Ct Act § 413). The court properly considered respondent’s debt obligations, significant non-monetary contributions towards the care and support of the child, voluntary assumption of medical insurance coverage for the child and the fact that the child resides with her maternal grandparents in reaching its conclusion that *1042imposition of the "basic child support obligation” derived by application of the child support guidelines or standards would be unjust and inappropriate in this case (see, Family Ct Act § 413 [1] [f]). (Appeal from Order of Monroe County Family Court, Kohout, J.—Child Support.) Present—Dillon, P. J., Boomer, Green, Balio and Davis, JJ.